Porter, J.
delivered the opinion of the court. This case originated by an application for an injunction against several creditors, who, in virtue of executions issued on distinct judgments, had seized property, which one of the plaintiffs, a married woman, alleges belongs to her. She avers, in the petition on which the writ of injunction issued, that the judgments rendered against *88her were illegal; that they were given on obligations entered into by her in solido with her husband; and that they were signed by her in consequence of his threats and solicitations.
West’n Dis’ct
Simon for the plaintiff, Brownson & Baker for the defendants.
On hearing the parties, the judge a quo dissolved the injunction, and the plaintiffs appealed.
It appears that each of these judgments was given for an amount less than that of which the court can take cognizance. The attempt, therefore, made by this mode of proceeding, to obtain a review of these judgments, and to have their nullity established, is an attempt to have that done, indirectly, which the law will not permit to be done directly. We are of opinion that we cannot, in this way, take cognizance of cases of which the constitution and the law have denied us jurisdiction.
It is therefore ordered, adjudged and decreed, that this appeal be dismissed with costs.